FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GHASSEN MONCEF BEN YOUNES,                       No. 10-71824
AKA Ghassen Ben Younes,
                                                 Agency No. A079-638-202
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 7, 2014**
                             San Francisco, California

Before: BENAVIDES,*** TALLMAN, and CLIFTON, Circuit Judges.

       Ghassen Ben Younes (“Younes”), a native and citizen of Tunisia, petitions

for review of the final order of removal entered against him by the Board of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
Immigration Appeals. The order dismissed his appeal from an immigration judge’s

decision denying his application for withholding of removal and relief under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We

review the agency’s legal determinations de novo, and factual findings for

substantial evidence. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010).

We deny the petition for review.

      Younes has not shown that he was persecuted in the past and does not

demonstrate a well-founded fear of future persecution that is both subjectively

genuine and objectively reasonable. Duarte de Guinac v. INS, 179 F.3d 1156,

1159 (9th Cir. 1999). Younes has failed to demonstrate that it is more likely than

not that he will be persecuted were he to return to Tunisia. Id.; 8 C.F.R. §

208.16(b)(2). Likewise, Younes has failed to bring evidence showing that it is

more likely than not that he will be tortured should he return to Tunisia. Lanza v.

Ashcroft, 389 F.3d 917, 936 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED